255 S.W.2d 877 (1953)
Ex parte RAWLINS.
No. 26352.
Court of Criminal Appeals of Texas.
March 11, 1953.
Clyde Boose, Sweetwater, for appellant.
George P. Blackburn, State's Atty., of Austin, for the State.
*878 MORRISON, Judge.
Relator, an inmate of the Texas prison system, seeks his discharge by writ of habeas corpus, alleging that he was not represented by counsel when he waived a jury and plead guilty before the District Court of Nolan County.
It is stipulated by counsel for the State and the accused that on November 17, 1952, the relator entered his plea of guilty in cause No. 3038 before the District Court of Nolan County, that he waived a jury and had no attorney to represent him, and that none was appointed. We further find in the record a statement by the court confirming the above stipulation.
Article 10a, Vernon's Ann.C.C.P., provides that before a defendant who has no attorney can agree to waive a jury, the court must appoint an attorney to represent him. The provision is mandatory. Hernandez v. State, 138 Tex. Crim. 4, 133 S.W.2d 584.
The application for writ of habeas corpus is granted, and it is ordered that the relator be discharged from the custody of the Texas prison system and delivered by the penitentiary authorities to the custody of the Sheriff of Nolan County to answer the indictment pending against him in said cause No. 3038 in the District Court of Nolan County.